EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Byung Cheol Kwak (69,316) on 3/11/2021.

The application has been amended as follows:

The dependency of claim 14 has been changed from cancelled claim 2 to independent claim 1.

On lines 5-8 of claim 18, the recitation “or supplies the coolant of the first coolant line in which the coolant in the first coolant line has a temperature lower than a predetermined value, in which the coolant of the first coolant line undergoes heat transfer with the first refrigerant, to the battery module.” has been replaced with the following:
“or supplies the coolant of the first coolant line at a temperature lower than a predetermined value such that the first coolant line undergoes heat transfer with the first refrigerant to exchange heat with the battery module.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The application is in condition for allowance for the same reasons set forth in the 10/21/2021 Office Action.  Namely, it was indicated that claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant’s 1/13/2022 reply has amended claim 1 to include the subject matter of allowable claim 6 and all relevant limitations of any intervening claims, has rewritten allowable claim 9 in independent form to include all of the relevant limitations of any intervening claims, and has rewritten allowable claim 11 in independent form to include all of the relevant limitations of any intervening claims.  Further, applicant’s 1/13/2022 reply overcomes the 35 USC rejections and drawings objections of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763